DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-29, 31-34, 36-41, 43-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2010 044 237 A1.
Claim 26
 	DE 10 2010 044 237 A1 discloses a container wall (Fig. 7, Ref. 22); a container interior (Fig. 9, Ref. 20); and at least one wall protrusion (Fig. 7, Ref. 10) for attaching at least one sensor (Fig. 9, Ref. 42) from an outer side of the container (Fig. 9, Ref. 20) for sensing at least one variable of a medium (Fluid) contained in the container interior (Fig. 9, Ref. 20), wherein the at least one wall protrusion (Fig. 7, Ref. 10) is arranged on the container wall (Fig. 7, Ref. 22) and at least partly surrounds the container interior (Fig. 7, Ref. 193) and the medium and wherein the at least one wall protrusion (Fig. 7, Ref. 10) comprises at least one sensor region (Fig. 7, Ref. 12) through which a variable of the medium (Fluid) can be determined using a sensor device (Fig. 9, Ref. 42).  

    PNG
    media_image1.png
    201
    443
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    277
    522
    media_image2.png
    Greyscale

Claim 27
 	DE 10 2010 044 237 A1 discloses the at least one wall protrusion (Fig. 7, Ref. 10) has a longitudinal axis, wherein the longitudinal axis encloses an angle with a normal of an imaginary contour line for defining a sample volume of -45° to 45° and/or a width axis of the at least one wall protrusion encloses an angle of -45° to 45° with a width axis of the container (See Fig. 7).  
Claim 28
DE 10 2010 044 237 A1 discloses at least one sensor region (Fig. 7, Ref. 12) comprises an optical element that includes a window (Fig. 7, Ref. 16).  
Claim 29
 	DE 10 2010 044 237 A1 discloses the at least one wall protrusion (Fig. 7, Ref. 10) comprises two protrusion walls (Fig. 2, walls holding windows Ref. 16), the two protrusion walls being parallel to each other and spaced apart from each other by a sample layer thickness (Fig. 2, Ref. 12), wherein the protrusion walls have a protrusion length such that the wall protrusion surrounds a slit-shaped volume (Fig. 2, Ref. 12), wherein at least one of the protrusion walls comprises the sensor region (See Fig. 2).  
Claim 31
 	DE 10 2010 044 237 A1 discloses the two protrusion walls each comprise a window (Fig. 2, Ref. 16) and the windows are arranged so that the variable (Fluid) can be determined by the sensor device (Fig. 9, Ref. 42) through a transmissive beam path arrangement (See Fig. 9).  
Claim 32
 	DE 10 2010 044 237 A1 discloses a sensor attaching device (Fig. 7, Ref. 18’) for attaching the sensor device (Fig. 7, Ref. 46) relative to the at least one wall protrusion (Fig. 7, Ref. 10).  
Claim 33
 	DE 10 2010 044 237 A1 discloses the sensor attaching device (Fig. 7, Ref. 46) comprises at least one receiving device (Fig. 7, Ref. 42) configured to receive an additional optical element, wherein the additional optical element comprises at least one lens, mirror, prism, pinhole, or combination thereof (Fig. 7, Ref. 38).  
Claim 34
 	DE 10 2010 044 237 A1 discloses the container is disposable bioreactor container (Against the background of the general trend in biotechnology, this only has to be stored in flexible disposable containers and to realize measuring, production and filling systems with pre-sterilized disposable elements.).  
Claim 36
 	DE 10 2010 044 237 A1 discloses the at least one wall protrusion comprises protrusion walls (Fig. 7, Ref. 10), which at least in sections each have an extension protruding into a container inner side or wherein the wall protrusion comprises protrusion walls protruding into the container inner side (See Fig. 9, Ref. 191).  
Claim 37
 	DE 10 2010 044 237 A1 discloses the at least one wall protrusion (Fig. 7, Ref. 10) comprises a channel Fig. 7, Ref. 12), wherein the channel is at least partly surrounded by a channel guide and/or a guide section (See Fig. 2), and wherein the channel is configured to guide a moving medium (Fluid) from a channel inlet to a channel outlet in one flow direction (The invention relates to an optical flow measuring system, comprising an optical flow cell and a measuring arrangement, wherein - The flow cell has a measuring chamber, with at least one opening through which sample fluid can flow in and / or out, and with two opposing measuring windows, between which extends an optical measuring section).  
Claim 38
 	DE 10 2010 044 237 A1 discloses a wall protrusion (Fig. 7, Ref. 46) that is configured to receive at least one sensor (Fig. 7, Ref. 42) from the outer side of the container (Fig. 7, Ref. 22) for sensing at least one variable of a medium (Fluid) contained in a container interior, wherein the wall protrusion (Fig. 7, Ref. 46) is configured to at least partly surround the container interior (See Fig. 9); and comprises at least one sensor region configured so that the variable can be sensed through the sensor region (Fig. 7, Ref. 12) by means of the sensor (Fig. 8, Ref. 42).  
Claim 39
 	DE 10 2010 044 237 A1 discloses the wall protrusion element (Fig. 7, Ref. 46) is configured for removable attachment (Fig. 7, Ref. 18’) of the wall protrusion element to the container wall (Fig. 7, Ref. 22).  
Claim 40
 	DE 10 2010 044 237 A1 discloses the wall protrusion element (Fig. 7, Ref. 10) is configured to be permanently fixedly to the container wall (Fig. 7, Ref. 22).  
Claim 41
 	DE 10 2010 044 237 A1 discloses the wall protrusion (Fig. 7, Ref. 10) has a longitudinal axis along which it extends, and wherein the longitudinal axis encloses an angle of -45° to 45° with a normal of an imaginary contour line for defining a sample volume (See Fig. 7).  
Claim 43
 	DE 10 2010 044 237 A1 discloses a wall protrusion comprises protrusion walls (Fig. 7, Ref. 18’), which at least in sections have an extension that protrudes onto the container inner side or wherein a wall protrusion comprises protrusion walls, which protrude onto the container inner side (See Fig. 9, Ref. 20).  
Claim 44
the wall protrusion comprises a channel (Fig. 7, Ref. 12), which is at least partly surrounded by a channel guide and/or a guide section (See Fig. 2), and the channel is designed to guide a moving medium (Fluid) from a channel inlet to a channel outlet in one flow direction (See Fig. 9).  
Claim 45
 	DE 10 2010 044 237 A1 discloses arranging a wall protrusion (Fig. 7, Ref. 10) on a container wall of the container (Fig. 7, Ref. 22); at least partly surrounding the container interior and the medium by the wall protrusion (See Fig. 9); providing at least one sensor region (Fig. 7, Ref. 12) on the wall protrusion; attaching (Fig. 7, Ref. 18’) from an outer side of the container (Fig. 7, Ref. 22) at least one sensor relative to at least one wall protrusion (Fig. 7, Ref. 10); and sensing the variable of the medium (Fluid) through the sensor region by means of the sensor (Fig. 9, Ref. 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30, 35, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2010 044 237 A1.
Claim 30
	Ref. A discloses the claimed invention except for the at least one wall protrusion comprises a diffusely scattering surface, and wherein the sensor device comprises an optical fiber and the variable is determined by transflection or double transmission by means of reflection at the diffusely scattering surface. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine DE 10 2010 044 237 A1 with diffusely scattering surface and an optical fiber since it was well known in the art that using such optical elements reduces the amount of background optical noise, therefore improving the overall measurement quality. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 35
	DE 10 2010 044 237 A1 discloses the claimed invention except for the at least one wall protrusion comprises a wall protrusion element that has at least one access point, wherein the at least one access point is configured to receive a pH electrode to determine a pH value of the medium through the at least one access point. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine DE 10 2010 044 237 A1 with the access point for a pH electrode since it was well known in the art that having a port for access of a pH electrode improves the overall measurement capability range, therefore improving the accuracy of the measurement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 42
 	DE 10 2010 044 237 A1 discloses the claimed invention except for the wall protrusion element is sterilized. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine DE 10 2010 044 237 A1 with the sterilization since it was well known in the art that have walls being sterilized reduces contamination and therefore improves overall accuracy of the measurement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 8, 2022